DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 03 May 2022 is acknowledged.  The traversal is on the ground(s) that the pin has the same utility in each of Inventions I and II and that the compressible material is the enabler of the releasable securement.  This is not found persuasive because, as exemplified by the relied upon art, there is no need for compressible material to enable a releasable securement of a pin.  The claims are examined based on the scope of the limitations, not the, in this case narrower, description in the specification.  Again, the pin of Invention II would require a broader search and subsequent consideration with respect to inclusion in a tooth/adapter configuration if the prior art pin was in an attachment in a different art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the components" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the implement is recited as intended use only in claim 1; however, claim 2 includes positive recitations thereto.  It is unclear if applicant does or does not intend to claim the implement as part of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Buskirk (U.S. Patent 2,891,333).
Van Buskirk discloses an assembly including an adapter (10) having an opening (18) and an engagement member (11) extending therefrom (Figure 4, for example).  There is a tooth (12) having an opening (14) and an engagement member (15) extending therefrom (Figure 3, for example).  The openings are adapted to receive the complementary engagement members (Figure 6, for example) and a pin (23) having a head (upper surface) and shaft is adapted to extend through an aperture in the tooth (22) and adapter (21) to secure the components in an assembled configuration (Figure 5, for example).
The intended use of van Buskirk meets claim 2 recitations (column 1, lines 15-18, for example).
The top surface and aperture are within the scope of “generally perpendicular” in relation to one another.
Regarding claims 6-8, there are multiple surfaces on each component such that claim recitations are met.
Regarding claim 9, looking to Figure 4, the engagement member includes a channel (18).
Regarding claims 11-13, the distal end of the engagement member (15) tapers and appears sufficiently rounded to meet the recitation of “curved”; thereby meeting claim recitations (see lead line 15a, Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over van Buskirk as applied above, and further in view of Esti (U.S. Patent Application Publication 2008/0256832) and Adamic (Canada 2 443 168).
Buskirk is deemed to meet the recitations of a pin with a head; however, there are many configurations of pins in tooth assemblies.  For example, Adamic teaches a pin (1) having a head (5).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the pin of Buskirk with the pin of Adamic in order to ease removal and thereby facilitate tooth replacement, in accordance with the teaching of Adamic.  Given this replacement, and regarding claim 4 specifically, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the top surface of the tooth to have a recessed portion, in the manner of Esti (Figure 7, for example) in order to obtain a flush finished surface when used with the pin of Adamic.
Regarding claim 5, Adamic is asymmetrical in shape (Figure 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over van Buskirk or van Buskirk/Esti/Adamic as applied above, and further in view of Cleophas (U.S. Patent 10,927,529); Breken (U.S. Patent Application Publication 2009/000159); Ollinger, IV et al. (U.S. Patent 6,729,052); Pippins (U.S. Patent 5,172,501); or Maguina-Larco (U.S. Patent 5,152,087).
Van Buskirk does not teach a T shaped engagement member; however, as exemplified by each of Cleophas (Figure 1C, for example), Breken (Figures 6-9, for example), Ollinger (Figure 2, for example), Pippins (Figure 4, for example) and Maguina-Larco (Figure 1, for example), this is a well known interface to use in order to obtain secure connections between adjacent components.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured van Buskirk with a T shaped engagement member. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach tooth assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671